DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-17 in the reply filed on 8/16/2021 is acknowledged.  Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gelder (US 4,963,068).
Consider claim 1.  Gelder teaches a vehicle restraining mechanism for a loading dock system, the vehicle restraining mechanism comprising:  a restraint assembly having a barricade member (25) that is rotationally operable between a stored position (fig. 2), a blocking position (fig. 4) and a verification position (fig. 3), wherein the barricade member in the blocking position selectively secures a vehicle relative to a wall of a loading dock; a linear actuator (61, 63) that laterally operates the barricade member along a linear path of travel (61 shifts 35 to the right, then 63 biases 35 to the left; see figs. 3 and 4) that is generally perpendicular to a rotational axis (axis along 35) of the barricade member; and a sensor (111, 113, 115) in communication with at least one of the linear actuator and the barricade 
Consider claim 2.  Gelder teaches that the sensor is coupled with the restraint assembly and monitors a rotational position of the barricade member with respect to the rear impact guard, during operation of the linear actuator (see column 7, lines 26-31).
Consider claim 3.  Gelder teaches that the barricade member in the blocking position is generally perpendicular to the linear actuator (see fig. 4).
Consider claim 5.  Gelder teaches a track system that fixedly secures the linear actuator to a substrate, wherein the track system includes at least one guide member (57, 59) that guides the restraint assembly between a plurality of linear positions that includes a retracted position and a plurality of extended positions, wherein the blocking position is further defined by an extended position of the plurality of extended positions (see figs. 2-4).
Consider claim 6.  Gelder teaches that the linear actuator includes an articulating member (35) that is linearly operable to define the retracted position and the plurality of extended positions (see figs. 2-4), and wherein the articulating member is attached to the restraint assembly at a pivot joint that is oriented generally parallel with the rotational axis of the barricade member (best seen in fig. 5).
Consider claim 7.  Gelder teaches that the at least one guide member includes outer guide rails (59) that engage an outer flange (57) of the restraint assembly.
Consider claim 8.  Gelder teaches that the barricade member is biased against the rear impact guard via operation of the linear actuator to define the blocking position of the barricade member (see fig. 4).
Consider claim 9.  Gelder teaches that the barricade member is operated by a hydraulic cylinder (41) and at least partially operated by the linear actuator (61).
Consider claim 10.  Gelder teaches that the blocking position is defined by the barricade member being held in place by a mechanical lock (69) and further defined by the linear actuator biasing the barricade member against the rear impact guard (see column 5, lines 15-36).
Consider claim 11.  Gelder teaches that operation of the linear actuator determines a restraining force (spring force of 63) that is exerted upon the rear impact guard.
Consider claim 12.  Gelder teaches a vehicle restraining mechanism for a loading dock system, the vehicle restraining mechanism comprising:  a restraint assembly having a barricade member (25) that is rotationally operable at least between a blocking position (fig. 4) and a verification position (fig. 3), wherein the barricade member in the blocking position selectively secures a vehicle relative to a loading dock; and a linear actuator (61, 63) that laterally operates the barricade member along a linear path of travel (61 shifts 35 to the right, then 63 biases 35 to the left; see figs. 3 and 4) that is generally perpendicular to a rotational axis (axis along 35) of the barricade member; wherein the linear actuator selectively translates the barricade member in the verification position to contact a rear impact guard of the vehicle to define a contact position (see fig. 3); further operation of the linear actuator beyond the contact position biases the barricade member against the rear impact guard (via spring force of 63) and rotates the rear impact guard from the verification position to the blocking position (fig. 4); and the restraint assembly includes an operable lock (69) that selectively maintains the barricade member in the blocking position (see column 5, lines 15-36).
Consider claim 13.  Gelder teaches a sensor (111, 113, 115) coupled to the barricade member capable of performing the recited functional language:  monitoring a rotational position of the barricade member between the verification position and the blocking position during operation of the linear actuator beyond the contact position.  Please see MPEP 2114.
Consider claim 14.  Gelder teaches that the operable lock includes a mechanical lock (69) that mechanically secures the barricade member in the blocking position (see column 5, lines 15-36).
Consider claim 15.  Gelder teaches a track system that fixedly secures the linear actuator to a substrate, wherein the track system includes at least one guide member (57, 59) that guides the restraint assembly between a plurality of positions that includes a retracted position and a plurality of extended positions, wherein the blocking position is further defined by an extended position of the plurality of extended positions (see figs. 2-4).
Consider claim 16.  Gelder teaches that the linear actuator includes an articulating member (35) that is linearly operable to define the retracted position and the plurality of extended positions (see figs. 2-4), and wherein the articulating member is attached to the restraint assembly at a pivot joint that is oriented generally parallel with the rotational axis of the barricade member (best seen in fig. 5).
Consider claim 17.  Gelder teaches that the at least one guide member includes outer guide rails (59) that engage an outer flange (57) of the restraint assembly.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The attached PTO-892 lists references which teach various vehicle restraining devices for loading docks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652